Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 this office action  is in response to the communication filed on 5/17/21.
 original claims 1-18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11044172. Although the claims at issue are not identical, they are not patentably distinct from each other . for example, claims 1-18 of the instant application is compared with the claims 1-18 of U.S .Patent No. 11044172 as shown on the table blew. The comparison  reveal the   instant application claims 1-18 and Patented claims 1-18 define essentially the same invention in different language. For instance, other than minor obvious variations the difference between claim1 of the instant application and claim 1 of the Patent is that instant application claim 1 recites “ wherein selecting the plurality of container files comprises comparing each entry in the data stack to the data field of each stored container file, wherein each of the plurality of container files comprise a data field matching at least one entry in the data stack”  while claim 1 of the Patent  recites “ wherein the plurality of container files are stored in a database of container files, each of the stored container files further comprising a data field corresponding to a possible portion of the data stack associated with the network service.  Thus, one of ordinary skill in the art would conclude that the invention defined in the claims at issue is an obvious variation of the invention defined in the Patented claims. Thus, examiner asserts the minor difference describe a subset of all possible conditions being monitored in the Patented claims 1-18.Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims 1-18. These differences are not sufficient to render the claims patentably distinct and therefore a terminal disclaimer is required.





 



 

instant application 17/347-250
1. A method for provisioning a network service, comprising:
accessing, utilizing a processor of a network service activation system, a service request model associated with a network service, the request model including information associated with the network service; 
generating, based on the information of the service request model, a data stack associated with the network service, the data stack comprising data extracted from the service request model; 
selecting, based on the data stack, a plurality of container files comprising configuration instructions for configuring a network device to provide the network service; and 

causing the execution of the configuration instructions on the network device to configure the network device according to the container files to provide the network service, 


wherein selecting the plurality of container files comprises comparing each entry in the data stack to the data field of each stored container file, wherein each of the plurality of container files comprise a data field matching at least one entry in the data stack.2. The method of claim 1 further comprising: validating the service request model using a rule comparing the information associated with the network service to an expected information structure.3. The method of claim 1, wherein the container files further comprises a service precheck routine configured to verify an operational status of a network and a network device precheck routine configured to verify an operational state of the network device.4. The method of claim 3 further comprising: extracting the service precheck routine and the network device precheck routine from the container files; and generating a configuration file comprising the service precheck routine, the device precheck routine, and the container files.5. The method of claim 4 further comprising: ordering the configuration file to include the service precheck routine before the device precheck routine, the configuration file applied to the network device in the established order.6. The method of claim 1, wherein the plurality of container files are stored in a database of container files, each of the stored container files further comprising a data field corresponding to a possible portion of the data stack associated with the network service.7. The method of claim 1, wherein generating the data stack associated with the network service comprises: extracting data from a field of the request model; and generating, based on the extracted data, an entry of the data stack.8. The method of claim 1, wherein selecting the plurality of container files comprises: comparing a plurality of entries in the data stack to the plurality of container files, each container file further comprising a data field; and selecting a container file of the plurality of container files if an entry of the plurality of entries matches the data field for the container file.9. A system for provisioning a network service, comprising: at least one communication port for receiving, from an order entry system, a service request model associated with a network connection design to provide an intended network service to a user of a telecommunications network; a processing device; and a computer-readable medium connected to the processing device configured to store instructions that, when executed by the processing device, performs the operations of: generating, based on information included in the service request model, a data stack comprising one or more portions of the information in the service request model; applying a network configuration template for configuring a network to provide the network service, the network configuration template comprising a plurality of ordered generic container files selected for the network configuration template based on the data stack, wherein one or more of the generic container files comprise a network service precheck routine, a network device precheck routine, and a plurality of configuration instructions populated from the data stack for configuring a network device; and selecting the plurality of ordered generic container files comprises from the database, wherein selecting the plurality of ordered generic container files comprises comparing each entry in the data stack to the data field of each of the stored container files, wherein each of the plurality of ordered generic container files comprise a data field matching at least one entry in the data stack.10. The system of claim 9, wherein the instructions further cause the processing device to perform the operation of: validating the service request model using a rule comparing the information associated with the intended network service to an expected information structure.11. The system of claim 9, wherein the network service precheck routine of the generic container files verifies an operational status of a network and the network device precheck routine verifies an operational state of the network device.12. The system of claim 9, wherein the instructions further cause the processing device to perform the operation of: ordering the network configuration template to include the network service precheck routine before the network device precheck routine, the network configuration template applied to the network device in the established order.13. The system of claim 9, further comprising: a database of stored container files, each of the stored container files further comprising a data field corresponding to a possible portion of the data stack associated with the intended network service.14. The system of claim 13, wherein the instructions further cause the processing device to perform the operations of: extracting data from a field of the service request model; and generating, based on the extracted data, an entry of the data stack.15. The system of claim 13, wherein the instructions further cause the processing device to perform the operations of: comparing a plurality of entries in the data stack to the plurality of ordered generic container files, each container file further comprising a data field; and selecting a container file of the plurality of ordered generic container files if an entry of the plurality of entries matches the data field for the container file.16. A networking device for activating services on a telecommunications network, the networking device comprising: a processing device; and a computer-readable medium connected to the processing device configured to store instructions that, when executed by the processing device, performs the operations of: obtaining a service request model associated with a network service, the request model including information associated with the network service; extracting information of the service request model to generate a data stack associated with the network service, the data stack comprising the extracted information; selecting, based on the data stack, a plurality of container files comprising configuration instructions for configuring a network device to provide the network service, wherein selecting the plurality of container files comprises comparing each entry in the data stack to the data field of each stored container file, wherein each of the plurality of container files comprise a data field matching at least one entry in the data stack; and communicating with the network device to configure the network device according to the container files to provide the network service.17. The networking device of claim 16, wherein the processor further performs the operation of: validating the service request model using a rule comparing the information associated with the network service to an expected information structure.18. The networking device of claim 16, wherein at least one of the container files comprises a service precheck routine configured to verify an operational status of a network and a network device precheck routine configured to verify an operational state of the network device.
U.S. Patent No. 11044172
1. A method for provisioning a network service, comprising: 
accessing, utilizing a processor of a network service activation system, a service request model associated with a network service, the request model including information associated with the network service; 
generating, based on the information of the service request model, a data stack associated with the network service, the data stack comprising data extracted from the service request model; 

selecting, based on the data stack, a plurality of container files comprising configuration instructions for configuring a network device to provide the network service; and 



causing the execution of the configuration instructions on the network device to configure the network device according to the container files to provide the network service; 


wherein the plurality of container files are stored in a database of container files, each of the stored container files further comprising a data field corresponding to a possible portion of the data stack associated with the network service.



2. The method of claim 1 further comprising: validating the service request model using a rule comparing the information associated with the network service to an expected information structure.
3. The method of claim 1, wherein the container files further comprises a service precheck routine configured to verify an operational status of a network and a network device precheck routine configured to verify an operational state of the network device.
4. The method of claim 3 further comprising: extracting the service precheck routine and the network device precheck routine from the container files; and generating a configuration file comprising the service precheck routine, the device precheck routine, and the container files.
5. The method of claim 4 further comprising: ordering the configuration file to include the service precheck routine before the device precheck routine, the configuration file applied to the network device in the established order.
6. The method of claim 1 further comprising: selecting the plurality of container files comprises comparing each entry in the data stack to the data field of each stored container file, wherein each of the plurality of container files comprise a data field matching at least one entry in the data stack.
7. The method of claim 1, wherein generating the data stack associated with the network service comprises: extracting data from a field of the request model; and generating, based on the extracted data, an entry of the data stack.
8. The method of claim 1, wherein selecting the plurality of container files comprises: comparing a plurality of entries in the data stack to the plurality of container files, each container file further comprising a data field; and selecting a container file of the plurality of container files if an entry of the plurality of entries matches the data field for the container file.
9. A system for provisioning a network service, comprising: at least one communication port for receiving, from an order entry system, a service request model associated with a network connection design to provide an intended network service to a user of a telecommunications network; a processing device; a computer-readable medium connected to the processing device configured to store instructions that, when executed by the processing device, performs the operations of: generating, based on information included in the service request model, a data stack comprising one or more portions of the information in the service request model; and applying a network configuration template for configuring a network to provide the network service, the network configuration template comprising a plurality of ordered generic container files selected for the network configuration template based on the data stack, wherein one or more of the generic container files comprise a network service precheck routine, a network device precheck routine, and a plurality of configuration instructions populated from the data stack for configuring a network device; and a database of stored container files, each of the stored container files further comprising a data field corresponding to a possible portion of the data stack associated with the intended network service.
10. The system of claim 9, wherein the instructions further cause the processing device to perform the operation of: validating the service request model using a rule comparing the information associated with the intended network service to an expected information structure.
11. The system of claim 9, wherein the network service precheck routine of the generic container files verifies an operational status of a network and the network device precheck routine verifies an operational state of the network device.
12. The system of claim 9, wherein the instructions further cause the processing device to perform the operation of: ordering the network configuration template to include the network service precheck routine before the network device precheck routine, the network configuration template applied to the network device in the established order.
13. The system of claim 9, wherein the instructions further cause the processing device to perform the operation of: selecting the plurality of ordered generic container files comprises from the database, wherein selecting the plurality of ordered generic container files comprises comparing each entry in the data stack to the data field of each of the stored container files, wherein each of the plurality of ordered generic container files comprise a data field matching at least one entry in the data stack.
14. The system of claim 9, wherein the instructions further cause the processing device to perform the operations of: extracting data from a field of the service request model; and generating, based on the extracted data, an entry of the data stack.








15. The system of claim 13, wherein the instructions further cause the processing device to perform the operations of: comparing a plurality of entries in the data stack to the plurality of ordered generic container files, each container file further comprising a data field; and selecting a container file of the plurality of ordered generic container files if an entry of the plurality of entries matches the data field for the container file.
16. A networking device for activating services on a telecommunications network, the networking device comprising: a processing device; a computer-readable medium connected to the processing device configured to store instructions that, when executed by the processing device, performs the operations of: obtaining a service request model associated with a network service, the request model including information associated with the network service; extracting information of the service request model to generate a data stack associated with the network service, the data stack comprising the extracted information; selecting, based on the data stack, a plurality of container files comprising configuration instructions for configuring a network device to provide the network service; and communicating with the network device to configure the network device according to the container files to provide the network service; and a database of stored container files, each of the stored container files further comprising a data field corresponding to a possible portion of the data stack associated with the intended network service.
17. The networking device of claim 16, wherein the processor further performs the operation of: validating the service request model using a rule comparing the information associated with the network service to an expected information structure.
18. The networking device of claim 16, wherein at least one of the container files comprises a service precheck routine configured to verify an operational status of a network and a network device precheck routine configured to verify an operational state of the network device.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452